Citation Nr: 0843231	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1960 to May 1962 
and from November 1962 to November 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim 
seeking entitlement to a TDIU rating.  The veteran perfected 
a timely appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that in a August 2006 
statement, the veteran maintained that he was submitting 
medical records pertinent to his cardiac condition, which he 
felt should be considered in support of his TDIU claim.  The 
record reflects that the veteran is service-connected for 
hypertension, but not for any other cardiac condition.

The veteran also submitted a letter dated in November 2006 
from his private physician, Dr. H., which contains the 
opinion that the veteran is totally disabled as a result of 
cardiac problems, namely atrial fibrillation.  The letter 
also contains the opinion that the veteran has developed 
atrial fibrillation as a result of his service-connected 
hypertension.  

The veteran's August 2006 statement and Dr. H's November 2006 
letter appear to reasonably raise the issue of entitlement to 
service connection for a heart disorder, to include atrial 
fibrillation, as secondary to the service-connected 
hypertension.  However, this issue has not yet been 
adjudicated by the AOJ.  Furthermore, as the November 2006 
letter from Dr. H. contains the opinion that the that the 
veteran is totally disabled as a result of cardiac problems, 
the resolution of the veteran's secondary service connection 
claim for a heart disorder, to include atrial fibrillation, 
could martially affect the outcome of the veteran's current 
appeal of the issue of entitlement to a TDIU rating.  Under 
these circumstances, the Board determines that the two issues 
are inextricably intertwined, and thus a decision at this 
time with respect to the issue of entitlement to a TDIU 
rating would be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.	After ensuring that the notice 
requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) have been met, the 
AOJ should adjudicate the issue of 
entitlement to service connection for a 
heart disorder, to include atrial 
fibrillation, claimed as secondary to 
the service-connected hypertension.  If 
the determination as to this discrete 
issue is adverse to the veteran, the 
veteran and his representative should 
be provided written notice of both the 
adverse action and veteran's right to 
appeal.  (NOTE: Only if the veteran 
initiates an appeal and, following the 
issuance of a Statement of the Case, 
completes the appeal, is the issue of 
entitlement to service connection for a 
heart disorder, to include atrial 
fibrillation, claimed as secondary to 
the service-connected hypertension, to 
be returned to the Board.)

2.	If service connection for a heart 
disorder, to include atrial 
fibrillation, claimed as secondary to 
the service-connected hypertension is 
awarded, then the AOJ should again 
review the issue of entitlement to a 
TDIU rating.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, and/or if a timely notice of 
disagreement is received with respect to any other matter, 
including any additional issue raised on behalf of the 
veteran, the AOJ should issue an appropriate statement of the 
case and/or supplemental statement of the case.  The 
requisite period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review (with respect to those issues for 
which an appeal has been perfected), if otherwise in order.

The veteran-appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


